Citation Nr: 1703323	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  03-29 179A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active military service from October 1961 to July 1965.  

These claims come to the Board of Veterans' Appeals (Board) from a May 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2006, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

These claims were previously before the Board in February 2016, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1961 to July 1965.  

2.  On January 16, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant [, through his/her authorized representative,] has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D.C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


